Citation Nr: 0111876	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1997, for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active naval service from April to September 
1973.

This matter previously came to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted a 100 percent rating for schizophrenia, 
effective December 9, 1997.

In January 2000, the Board determined that an earlier 
effective than December 9, 1997, for the award of a 100 
percent rating for schizophrenia was not warranted.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated in December 2000, vacating that decision and 
remanding the case to the Board for another decision, taking 
into consideration the matters raised in its order. 

In that Order, the Court indicated that the Board had failed 
to provide an adequate discussion as to the significance of 
the evidence from the August 1996 VA examination concerning 
the veteran's social and industrial impairment as reflected 
by the GAF score of 50; that the Board did not adequately 
discuss the objective findings regarding the veteran's 
symptomatology with regard to the requirements for a 100 
percent disability rating, to include the CAVC's holding in 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (inability to 
obtain or retain employment or virtual isolation in community 
may entitle veteran to 100 percent rating on a schedular or 
unemployability basis); and that the Board's decision also 
did not comport with the CAVC's holding in Mittleider v. 
West, 11 Vet. App. 181 (1998), which precludes the Board from 
differentiating between the symptomatology attributable to a 
nonservice-connected disability and that attributable to a 
service-connected disability in the absence of medical 
evidence making such distinction.

Pursuant to the Court's Order, the Board notified the veteran 
and his representative by letter of December 6, 2000, of 
their right to submit additional argument and evidence in 
support of his claims within 90 days of the date of that 
notification letter.  In January 2001, the veteran's 
representative submitted an informal hearing presentation 
reiterating the assertions that the veteran was entitled to 
an effective date earlier than December 9, 1997, for the 
award of a 100 percent rating for schizophrenia.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Review of the evidentiary record reveals that in spite of 
evidence of significant 
pre-December 1997 psychiatric symptomatology, to include 
visual and auditory hallucinations, compromise of judgment 
and violent and aggressive behaviors, the veteran was denied 
entitlement to an earlier effective date as these symptoms, 
as shown on VA examination in August 1996, were directly 
attributable to his long history of polysubstance abuse.  
Indeed, the 1996 examination report reflects Axis I diagnoses 
of mixed schizoaffective disorder in moderate remission, 
marijuana dependence per record, alcohol abuse and 
hallucinogenetive abuse in reported remission.

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, made two amendments to statutes governing entitlement to 
[VA] benefits.  First, section 8052(a)(1) amended 38 U.S.C. § 
105(a) to provide that an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was "a result of the 
person's own . . . abuse of alcohol or drugs."  Second, 
section 8052(a)(2) and (3) amended former 38 U.S.C. §§ 310 
and 331 (now designated §§ 1110 and 1131) to prohibit payment 
of compensation for any disability that is the result of the 
veteran's own . . . abuse of alcohol or drugs."  These two 
amendments apply "to claims filed after October 31, 1990."  
OBRA 1990 § 8052(b), 104 Stat. at 1388- [1]351.

In Precedent Opinion 2-98, the General Counsel held that 
section 8052 of the law enacted in 1990 precluded service 
connection for a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such 
disability.  However, the General Counsel held that, for the 
purposes of all VA benefits other than disability 
compensation, "the amendments made by section 8052 do not 
preclude eligibility based on a disability . . . secondarily 
service-connected under 38 C.F.R. § 3.310(a) as proximately 
due to or the result of a service-connected disease or 
injury."  VAOPGCPREC 2-98 at 16.

In Barela v. West, where the veteran claimed service 
connection for alcohol and drug abuse secondary to service-
connected PTSD with depression, the Court held that, although 
the amendments to the law precluded payment of compensation 
for disability that is a result of the veteran's abuse of 
alcohol or drugs, the 1990 amendments did not preclude the 
allowance of service connection for such disability.  Barela 
v. West, 11 Vet. App. 280, 283 (1998).  The Court noted that 
the distinction between an award of compensation for a 
disability and an award of service connection for a 
disability "is a distinction with a real difference since 
compensation is but one of the potential title 38 benefits 
which could flow from a determination that a disability is 
service-connected."  Id.  In a precedent opinion issued since 
the Court's decision in Barela, the General Counsel noted 
that, concerning the effect of the amendments made to the law 
in 1990, the Court's decision is consistent with the holding 
in VAOPGCPREC 2-98 that section 1110 precludes the payment of 
compensation for substance abuse disability.  The General 
Counsel also noted that the Court's decision was not 
inconsistent with the holding in VAOPGCPREC 2-98 that section 
105(a), which the Court did not address in Barela, also 
precludes direct service connection of such disability.  
VAOPGCPREC 7-99 at para. 9 (June 9, 1999).

Recently, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has essentially reversed 
the analysis to be applied to alcohol and drug cases.  
Specifically, the Federal Circuit held that 38 U.S.C. § 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  The 
Federal Circuit explained that VA's past interpretation of 
"willful misconduct" prior to the 1990 statutory amendment, 
as well as the limited legislative history of sections 105 
and 1110, support, at least inferentially, the interpretation 
that in defining the disability for purpose of the exclusion, 
Congress intended an element of scienter, so as to 
distinguish between willful and involuntary causative acts.  
Thus, to the extent they are contrary to this holding, Barela 
and any other decisions of the Veterans Claims Court are 
overruled.  In reaching this conclusion, the Federal Circuit 
"stress[ed] that the holding of the case is quite limited.  
Veterans can only recover if they can adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder.  We 
foresee that such compensation would only result where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."

Insofar as the RO has yet to consider the impact, if any, of 
the Federal Circuit's holding in Allen with respect to the 
present appeal, it would be prejudicial if the Board were to 
proceed with such an analysis in the first instance.  See 
Bernard, supra.

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should review the veteran's 
claim of entitlement to an effective date 
earlier than December 9, 1997, for a 100 
percent rating for schizophrenia in light 
of the Federal Circuit's recent holding 
in Allen, supra.  Any additional 
development deemed necessary should be 
accomplished.

2.  The RO should then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 
01-02 (January 9, 2001) and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




